UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 27, 2011 TIME WARNER CABLE INC. (Exact name of registrant as specified in its charter) Delaware 001-33335 84-1496755 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Incorporation) Identification No.) 60 Columbus Circle, New York, New York 10023 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (212) 364-8200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation ofthe registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 7.01.Regulation FD Disclosure On October 27, 2011, Time Warner Cable Inc. (the “Company”) issued a press release with respect to its third-quarter 2011 results and held a related webcast conference call with senior management. The Company would like to clarify statements made during the course of the conference call regarding October 2011 subscriber net additions as follows: “It’s still early in the quarter, but in the first few weeks of October 2011, video and broadband net adds are in the same zone as a year ago, but voice nets adds continued to be weaker.” Statements made in response to a question later in the call were meant to refer to the year-ago period and not to the third quarter of 2011. In accordance with General Instruction B.2 of Form 8-K, the information in this Item shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIME WARNER CABLE INC. By: /s/Marc Lawrence-Apfelbaum Name: Marc Lawrence-Apfelbaum Title: Executive Vice President, General Counsel and Secretary Date:October 27, 2011
